Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




IN RE:  DAVID KRAFSUR AND
FRANCIS LEVERT,

                      Relators.

 §
 
§
 
§
 
§
 
§
 
 § 



No. 08-06-00174-CV

AN ORIGINAL PROCEEDING 

IN MANDAMUS





 

 

 




OPINION ON PETITION FOR WRIT OF MANDAMUS
           Relators, David Krafsur and Francis LeVert, seek a writ of mandamus against the
Honorable Linda Y. Chew, Judge of the 327th District Court of El Paso County.  Mandamus
will lie only to correct a clear abuse of discretion.  Walker v. Packer, 827 S.W.2d 833, 840
(Tex. 1992) (orig. proceeding).  Moreover, there must be no other adequate remedy at law. 
Id.  Based on the petition and record before us, we are unable to conclude that Relators are
entitled to the relief requested.  Accordingly, we deny mandamus relief.  See Tex. R. App.
P. 52.8(a).  The motion for temporary relief is denied as moot.

                                                                  RICHARD BARAJAS, Chief Justice
June 29, 2006

Before Barajas, C.J., McClure, and Chew, JJ.
Chew, J., not participating